Citation Nr: 0504824	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats, as a result of an undiagnosed 
illness.  

2.  Entitlement to service connection for a disability 
manifested by nosebleeds, as a result of an undiagnosed 
illness.  

3.  Entitlement to service connection for a disability 
manifested by a chronic cough, as a result of an undiagnosed 
illness.  

4.  Entitlement to service connection for a disability 
manifested by gastrointestinal symptoms, as a result of an 
undiagnosed illness.  

5.  Entitlement to service connection for a psychiatric 
disorder, on a direct basis and as a result of an undiagnosed 
illness.  

6.  Entitlement to an initial compensable evaluation for 
chronic headaches.  

7.  Entitlement to an initial compensable evaluation for 
eczema.  

8.  Entitlement to an initial increased rating for bursitis 
of the right hip, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to an initial increased rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1990 
to May 1991 and from May 1993 to December 1993.  In addition, 
she had approximately five years and seven-and-a-half months 
of prior active service.  From December 1990 to April 1991, 
she served in Southwest Asia.  The DD 214s, Certificates Of 
Release Or Discharge From Active Duty, indicate that the 
veteran also had reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in that decision, the RO, in 
pertinent part, denied service connection for a disability 
manifested by night sweats, as a result of an undiagnosed 
illness; a disability manifested by nosebleeds, as a result 
of an undiagnosed illness; a disability manifested by a 
chronic cough, as a result of an undiagnosed illness; a 
disability manifested by gastrointestinal symptoms, as a 
result of an undiagnosed illness; and a psychiatric disorder, 
on a direct basis and as a result of an undiagnosed illness.  
In addition, the RO granted service connection for chronic 
headaches (0%), eczema (0%), bursitis of the right hip (10%), 
and degenerative disc disease of the lumbar spine (10%).  Due 
to the veteran's permanent address, her claims folder was 
subsequently transferred to the RO in No. Little Rock, 
Arkansas.  

Further review of the claims folder indicates that the 
veteran has expressed a desire for a total combined 
disability rating greater than 20 percent.  As was discussed 
at the personal hearing conducted before the undersigned 
Veterans Law Judge in March 2004, this claim essentially 
involved the increased (including compensable) rating and 
service connection issues concerning the disabilities 
currently on appeal.  Hearing transcript (T.) at 1-2.  As 
such, this matter is not a separate issue subject to 
appellate consideration.  

Moreover, in September 2003, the veteran filed a claim for 
service connection for post-traumatic stress disorder (PTSD).  
The RO has not adjudicated this matter and it is not ripe for 
appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 


2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and to 
complete his or her claim.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  See also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's increased (including 
compensable) rating and service connection claims on appeal.  
A remand is necessary, therefore, to accord the RO an 
opportunity to provide such notice.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, the schedular criteria by which 
service-connected back disabilities are rated changed twice 
during the pendency of the veteran's appeal.  Specifically, 
on September 23, 2002, a change to a particular diagnostic 
code (5293) was made effective.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2003).  The second change in the 
spinal rating criteria became effective on September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  Significantly, a complete and thorough review of the 
claims folder in the present case indicates that the RO has 
only considered, and informed the veteran of, the first of 
these regulatory changes.  On remand, therefore, the RO, in 
adjudicating the veteran's initial increased rating claim for 
her service-connected low back disability, should consider, 
and inform the veteran of, the second of these regulatory 
changes.  

Furthermore, at the March 2004 personal hearing, the veteran 
testified that she has received most of her medical treatment 
at the VA facility in Little Rock, Arkansas.  T. at 14-15.  
According to the veteran's testimony, she has not received 
any private treatment.  T. at 14.  

Included in the claims folder are copies of records of 
post-service medical treatment that the veteran has received 
at the VA Medical Center (VAMC) in Little Rock, Arkansas 
through March 2004.  On remand, an attempt should be made to 
procure, and to associate with the claims folder, copies of 
records of any more recent treatment that the veteran may 
have received at this medical facility.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her claims for compensation and increased 
evaluations.  

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claim.  

2.  The RO should also procure copies of 
all records of treatment that the veteran 
has received at the VAMC in Little Rock, 
Arkansas since March 2004.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should then readjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
she and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The changes in the spinal rating 
criteria which became effective on 
September 26, 2003 should also be 
considered and cited.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 
(2004).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



